SHARE PURCHASE AGREEMENT

 

This Agreement made as of the 16th Day of June, 2014 (“Agreement”), by and
between RICHARD CHIANG, with an address at 75 Broadway Street, Suite 202, San
Francisco, CA 94111, ("Seller"), and RICHIE BATTAGLINI, with an address at 934 W
Coronado Road, Phoenix, AZ 85007, and/or his assigns ("Purchaser").

 

R E C I T A L S

 

WHEREAS, Seller is the record owner and holder of 10,000,000 Common Shares, par
value $.0001 per share (the “Shares”), or 100% of the issued and outstanding
shares of ALPINE 4 Inc., a fully-reporting public shell company, registered as a
Delaware corporation ("Corporation”), which Corporation has 10,000,000 shares of
common stock, issued and outstanding as of the date of this Agreement; and

 

WHEREAS, Purchaser desires to purchase the 10,000,000 Shares from Seller, and
which

constitutes 100% of the Corporation’s issued and outstanding shares as of the
date of this Agreement, and Seller desires to sell such Shares upon the terms
and conditions hereinafter set forth.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained in this Agreement, and in order to consummate the
purchase and sale of

the Corporation’s Shares, it is hereby agreed, as follows:

 

1. PURCHASE AND SALE OF SHARES. Subject to the terms and conditions of this
Agreement, Purchaser agrees to purchase at the Closing and the Seller agrees to
sell to Purchaser at the Closing, 10,000,000 of Seller’s Shares for a total
price of Forty Thousand US dollars (USD$40,000.00) (the “Purchase Price”).
Purchaser has paid to the Seller, the sum of Four Thousand US dollars
(USD$4,000.00) as an initial deposit to Seller for a non trading public shell,
and upon execution of this Agreement, at the Closing, as defined below,
Purchaser will pay the balance of the Purchase Price of Thirty Six Thousand US
dollars ($36,000.00) to Seller by wire transfer.

 

2. CLOSING. The purchase and sale of the Shares shall take place on or before
June 26th, 2014; representing 10 business days from the execution date of this
Agreement, at such time and place as the Purchaser and Seller mutually agree
upon orally or in writing (which time and place are designated as the
“Closing”). At Closing, Purchaser shall deliver to Seller, in cash, by wire
transfer to an account to be designated by Seller, the balance of the Purchase
Price in the amount of Thirty Six Thousand US dollars ($36,000.00) and Seller
will immediately deliver the following to Purchaser by email (except for A): (A)
the certificate representing the Shares transferred hereunder, duly endorsed for
transfer to the Purchaser or accompanied by appropriate stock powers, (B) the
Certificate of Incorporation and bylaws, (C) all corporate books and records
(including all accounting records and SEC filings to date); (D) written
resignations of incumbent directors and officers of the Corporation, and (E)
Edgar Codes.

 

3. REPRESENTATIONS AND WARRANTIES OF SELLER. Seller, as sole director and
officer of Corporation, hereby represents and warrants to Purchaser that:

 

(i) Corporation is a corporation duly organized and validly existing and in good
standing under the laws of the State of Delaware and has the corporate power and
authority to carry on the business it is now being conducted. Corporation and/or
Seller do not require any consent and/or authorization, declaration or filing
with any government or regulatory authority to undertake any actions herein;

 

1

 

(ii)Corporation has filed with the United States Securities and Exchange
Commission (“SEC”) a registration statement on Form 10-12G, which will have no
further comments as of the closing of this Agreement.

 

(iii) Corporation has timely filed and is current on all reports required to be
filed by it pursuant to Sections 13 and 15 of the Securities Exchange Act of
1934.

 

(iv) Corporation is newly formed with no financial information available other
than the financial information included in its SEC filings;

 

(v)There are no legal actions, suits, arbitrations, or other administrative,
legal or governmental proceedings threatened or pending against the Corporation
and/or Seller or against the Seller or other employee, officer, director or
stockholder of Corporation. Additionally, Seller is not aware of any facts which
may/might result in or form a basis of such action, suit, arbitration or other
proceeding on any

basis whatsoever;

 

(vi)The Corporation has no subsidiaries or any direct or indirect ownership
interest in any other corporation, partnership, association, firm or business in
any manner;

 

(vii) The Corporation and/or Seller does not have in effect nor has any present
intention to put into effect any employment agreements, deferred compensation,
pension retirement agreements or arrangements, options arrangements, bonus,
stock purchase agreements, incentive or profit–sharing plans;

 

(viii) No person or firm has, or will have, any right, interest or valid claim
against the Corporation for any commission, fee or other compensation in
connection with the sale of the Shares herein as a finder or broker or in any
similar capacity as a result of any act or omission by the Corporation and/or
Seller or anyone acting on behalf of the Corporation and/or Seller;

 

(ix) The business and operation of the Corporation has been and will be
conducted in accordance with all applicable laws, rules, regulations, judgments.
Neither the execution, delivery or performance of this Agreement (A) violates
the Corporation’s by-laws, Certificate of Incorporation, Shareholder Agreements
or any existing resolutions; and, (B) will cause the Corporation to lose any
benefit or any right or privilege it enjoys under the Securities Act (“Act”) or
other applicable state securities laws;

 

(x) Corporation has not conducted any business and/or entered into any
agreements with third-parties;

 

(xi) Other than the Shares, there are no other issued and outstanding shares of
the Corporation’s capital stock;

 

(xii) This Agreement has been duly executed and delivered by Seller, constitutes
a valid and binding instrument, enforceable in accordance with its terms, and
does not conflict with or result in a breach of or in violation of the terms,
conditions or provisions of any agreement, mortgage, lease or other instrument
or indenture to which Corporation and/or Seller a party or by which they are
bound;

 

(xiii) Seller is the legal and beneficial owner of the Shares and has good and
marketable title thereto, free and clear of any liens, claims, rights and
encumbrances;

 

(xiv) Seller warrants that the Corporation being transferred shall be
transferred with no liabilities and little or no assets, and shall defend and
hold Purchaser and the Corporation harmless against any action by any third
party against either of them arising out of, or as a consequence of, any act or
omission of Seller or the Corporation prior to, or during the closing
contemplated by this contract of sale;

 

(xv) Seller will cause all current officers and directors of the Corporation to
resign at the Closing pursuant to a duly authorized resolution of the
Corporation’s board of directors; and,

 

 

2

 

4. REPRESENTATIONS AND WARRANTIES OF PURCHASER. Purchaser hereby represents and
warrants to Seller that:

 

(i) Purchaser has the power and authority to execute and deliver this Agreement,
to perform his obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by
Purchaser and constitutes a valid and binding instrument, enforceable in
accordance with its terms;

 

(ii) The execution, delivery and performance of this Agreement is in compliance
with and does not conflict with or result in a breach of or in violation of the
terms, conditions or provisions of any agreement, mortgage, lease or other
instrument or indenture to which Purchaser is a party or by which Purchaser is
bound;

 

(iii) Purchaser is purchasing the Shares solely for his own account for the
purpose of investment and not with a view to, or for sale in connection with,
any distribution of any portion thereof in violation of any applicable
securities law.

 

(iv) Either:

 

a. The Purchaser is an “accredited investor” as defined under Rule 501 under the
Securities Act; or

 

b. The Purchaser has been provided all information, including publicly filed
reports of the Corporation, the audited annual and/or interim quarterly
financial statements of the Corporation, and all other information publicly
filed by the Corporation.

 

(v) Purchaser hereby agrees that such shares are restricted pursuant to Rule 144
and therefore subject to Rule 144 resale requirements.

 

5. NOTICES. Notice shall be given by certified mail, return receipt requested,
the date of notice being deemed the date of postmarking. Notice, unless either
party has notified the other of an alternative address as provided hereunder,
shall be sent to the address as set forth herein:

 

Seller: RICHARD CHIANG

75 Broadway Street, Suite 202

San Francisco, CA 94111 (415) 713 6957

Email: rchiang8@gmail.com

 

Purchaser: RICHIE BATTAGLINI

934 W Coronado Road

Phoenix, AZ 85007

Email: yoursaferv@yahoo.com (505) 804 5474

 

6. GOVERNING LAW. This Agreement shall be interpreted and governed in accordance
with the law of the State of California. The parties herein waive trial by jury.
In the event that litigation results or arise out of this Agreement or the
performance thereof, the parties agree that the prevailing party is entitled to
reimbursement by the non-prevailing party of reasonable attorney’s fee, costs,
expenses, in addition to any other relief to which the prevailing party may be
entitled.

 

7. CONDITIONS TO CLOSING. The Closing is conditioned upon the fulfillment by the
Seller of the satisfaction of the representations and warranties made herein
being true and correct in all material respects as of the date of Closing.

 

8. SEVERABILITY. In the event that any term, covenant, condition, or other
provision contained herein is held to be invalid, void or otherwise
unenforceable by any court of competent jurisdiction, the invalidity of any such
term, covenant, condition, provision or Agreement shall in no way affect any
other term,

3

 

covenant, condition or provision or Agreement contained herein, which shall
remain in full force and effect.

 

9. ENTIRE AGREEMENT. This Agreement contains all of the terms agreed upon by the
parties with respect to the subject matter hereof. This Agreement has been
entered into after full investigation.

 

10. INVALIDITY. If any paragraph of this Agreement shall be held or declared to
be void, invalid or illegal, for any reason, by any court of competent
jurisdiction, such provision shall be ineffective but shall not in any way
invalidate or effect any other clause, Paragraph, section or part of this
Agreement.

 

11. GENDER AND NUMBER; SECTION HEADINGS. Words importing a particular gender
mean and include the other gender and words importing a singular number mean and
include the plural number and vice versa, unless the context clearly indicated
to the contrary. The section and other headings contained in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement.

 

12. AMENDMENTS. No amendments or additions to this Agreement shall be binding
unless in writing, signed by both parties, except as herein otherwise provided.

 

13. ASSIGNMENT. Neither party may assign this Agreement without the express
written consent of the other party. Any agreed assignment by the Seller shall be
effectuated by all the necessary corporate authorizations and governmental
and/or regulatory filings.

 

14. CLOSING DOCUMENTS. Seller and Purchaser agree, at any time, to execute, and
acknowledge where appropriate, and to deliver any and all documents/instruments,
and take such further action, which may necessary to carry out the terms,
conditions, purpose and intentions of this Agreement. This paragraph shall
survive the Closing.

 

15. EXCLUSIVE AGREEMENT; AMENDMENT. This Agreement supersedes all prior
agreements or understandings among the parties with respect to its subject
matter with respect thereto and cannot be changed or terminated orally.

 

16. FACSIMILE SIGNATURES. Execution of this Agreement and delivery of signed
copies thereof by facsimile signatures from the parties hereto or their agents
is acceptable to the parties who waive any objections or defenses based upon
lack of an original signature.

 

17. PUBLICITY. Except as otherwise required by law, none of the parties hereto
shall issue any press release or make any other public statement, in each case
relating to, connected with or arising out of this Agreement or the matters
contained herein, without obtaining the prior approval of the other to the
contents and the manner of presentation and publication thereof.

 

 

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
signed this Agreement by their duly authorized officers the day and year first
above written.

 

 

/s/ Richie Battaglini
(PURCHASER)

 

 

/s/ Richard Chiang

(SELLER)

 

 

 

 



4

 

 